Citation Nr: 1722168	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a right L3-L4 hemilaminectomy performed at a VA hospital in September 1984.

2.  Entitlement to an initial rating greater than 40 percent for service-connected degenerative joint disease of the lumbar spine with residual laminectomy scar.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to April 1969 and from February 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In December 2012, the Veteran and his wife testified before a Veterans Law Judge at a videoconference hearing in December 2012.  A transcript of that hearing is of record.  In 2015, the Board remanded the issues on appeal for further development, specifically, to afford the Veteran a VA examination and to obtain additional records. That development has been accomplished, and the claim has now been returned to the Board for further action.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

On October 7, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

Here, the Veteran submitted a statement in October 2016 wherein he explicitly expressed his desire to withdraw this appeal.  Specifically, he stated that he "request[ed] to withdraw . . . [his] appeal on all issues."  Accordingly, there remains no allegation of errors of fact or law for appellate consideration.  

In this regard, the Board recognizes that the Veteran's authorized representative provided an informal hearing presentation in support of the appeal dated in February 2017.  Unfortunately, however, the Veteran had already withdrawn his appeal, and a withdrawal is effective when received.  38 C.F.R. § 20.204(b)(3).  Significantly, the Veteran's October 2016 correspondence indicating his intent to withdraw his entire appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal.  Thus, the Board does not have jurisdiction to review the claims, and they are dismissed.  


ORDER

The appeal is dismissed.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


